 

--------------------------------------------------------------------------------

Exhibit 10.1

JAMES RIVER COAL COMPANY


AMENDED AND RESTATED
ANNUAL INCENTIVE COMPENSATION PLAN
(Revised November 2011)






1. 
PURPOSE.



The Board of Directors (the “Board”) of James River Coal Company (the “Company”)
has determined that certain executives and corporate managers of the Company
contribute substantially to the growth, success and financial performance of the
Company.  The purpose of this Plan is to reward such individuals with a cash
bonus (“Financial Award”) when the Company achieves certain annual financial and
safety goals established by the Board.  Financial Awards may vary based upon the
achievement of certain pre-established financial and safety goals of
participants during the Plan Year.  The Board amended the Plan in December 2008
to comply with certain regulatory revisions and amended and restated the Plan in
November 2011 to focus more closely on the twin objectives of rewarding
profitability and promoting safety and to divide the original group of eligible
executives into two groups, which amendments and revisions are reflected in this
Amended and Restated Plan (the “Plan”).


2. 
PLAN YEAR.



This Plan will operate on a calendar year basis. The first Plan year will be
from January 1, 2007 to December 31, 2007, and the first Plan Year of the Plan
as amended and restated in November 2011 will be from January 1, 2011 to
December 31, 2011.  Thereafter, each Plan Year will be for a subsequent calendar
year period until the Plan is terminated by the Board.


3. 
PARTICIPANTS.



The Compensation Committee of the Board (the “Committee”) shall designate and
approve participants in the Plan.  Those individuals listed on Exhibit A-1 and
A-2 will participate during the designated Plan Year (each a
“Participant”).  The Committee shall have the right to add or remove
Participants from time to time as it deems appropriate in its sole
discretion.  When a Participant is added during the course of a Plan Year,
his/her Financial Award shall be prorated based upon length of service during
the Plan Year, unless otherwise determined by the Committee.


4. 
CORPORATE FINANCIAL GOALS AND PERFORMANCE MEASURE.



The Committee shall establish a Target Financial Goal for each Plan Year.  The
Target Financial Goal shall be a designated level of Earnings Before Interest,
Taxes, Depreciation and Amortization (EBITDA) for such year.  EBITDA shall be
defined as net income before federal income taxes, excluding net gains or losses
on investments, and before deduction for any expenses attributable to Interest,
Depreciation or Amortization, as derived from the annual audited financial
statements of the Company for such Plan Year.

 
 

--------------------------------------------------------------------------------

 



5. 
SAFETY GOALS.



The Committee shall also establish annually one or more safety goals applicable
to individual Participants.  The weighting of such goals in determining a
Participant’s Financial Award may vary from individual to individual, but will
not exceed the percentages shown on Exhibit A-1 and A-2.


6. 
PARTICIPANT FINANCIAL AWARDS.



No later than March 15 following the end of each Plan Year, the Committee shall
determine a Participant’s Financial Award for such Plan Year based upon (i) the
financial performance of the Company in relation to the Target Financial Goal;
and (ii) the safety performance of the subsidiary or subsidiaries in relation to
the safety goals applicable to that Participant; such criteria being weighted
for each respective Participant as set forth on Exhibit A-1 and A-2.  Each
Participant shall have a predetermined bonus level, dependent upon his/her level
of responsibility within the Company, that is a percentage of such Participant’s
annual base salary (the “Award Opportunity”).  The Award Opportunity for each
Participant in the Plan Year is set forth on Exhibit A-1 and A-2.  The Committee
shall have the authority to set and amend the Award Opportunity and the
weighting of the criteria applicable to individual Participants in the
Plan.  Financial Awards shall be calculated by applying the Award Multiplier set
forth on Exhibit B when the Company’s actual EBITDA varies from the Target
Financial Goal for the Plan Year.  All Financial Awards shall be paid in a cash,
lump sum payment no later than March 15 following the end of the Plan Year.


7. 
TERMINATION OF EMPLOYMENT.



Except as otherwise provided in Section 8 below, if a Participant’s employment
terminates, voluntarily or involuntarily, at any time during the Plan Year or
prior to payment of a Financial Award for the Plan Year for any reason other
than Normal Retirement, Early Retirement, Death or Disability (all as defined in
the James River Retirement Plan), no Financial Award or payment under this Plan
shall be earned, due or payable.


If a Participant’s employment terminates during the Plan Year due to Normal
Retirement, Early Retirement, Death or Disability (all as defined in the James
River Retirement Plan), the Financial Award earned pursuant to this Plan will be
prorated based upon the date of such occurrence and the base salary earned
through such date, and shall be paid to the Participant in a lump sum no later
than March 15 following the end of the Plan Year in which the termination
occurs.

 
2

--------------------------------------------------------------------------------

 



8. 
CHANGE OF CONTROL.



In the event that a “Change of Control” as defined in the Company’s Severance
and Retention Plan (but excluding the proviso at the end of such definition)
occurs after conclusion of a Plan Year for which Financial Awards have been
earned but not yet paid, such awards shall be paid to Participants as soon as
practicable.  In addition, upon the occurrence of a Change of Control all
Participants shall become immediately vested and entitled to receive within
thirty (30) days after such event, provided they are still employed by the
Company immediately prior to such Change in Control, their Financial Awards at
the Target Financial Goal for the Plan Year during which the Change of Control
occurs.


9. 
ADMINISTRATION OF THIS PLAN.



A.           GENERAL.  The Board has delegated authority for the overall
administration of the Plan to the Compensation Committee of the Board.  Actions
of the Committee may be taken by the vote of a majority of its members at a
meeting or through written or electronic ballot in lieu of a meeting.  The
Committee may allocate among its members and delegate to any person who is not a
member of the Committee any of its administration responsibilities.   The
Committee will have power to interpret this Plan, to make regulations for
carrying out its purpose and to make all other determinations in connection with
its administration, all of which will, unless otherwise determined by the
Committee, be final, binding and conclusive.  The Committee shall administer and
interpret the Plan in a manner that it reasonably determines is consistent with
the requirements of Internal Code section 409A.


B.           DISCRETION.  As soon as practicable after the end of the Plan Year
and no later than the March 15, or, if later, when the annual audited financial
statements are finalized, the Committee shall certify the level at which the
Target Financial, individual, and safety goals have been met and shall approve
payments for Participants, if deemed reasonable by the Committee.  The Committee
may use discretion to reduce or to increase Awards to be paid in accordance with
this Plan.


C.           DETERMINATION OF EMPLOYMENT.  The Committee will have the right to
determine, with respect to any Participant, the commencement date or termination
date of the Participant’s employment with the Company solely for purposes of
this Plan, separate and apart from any determination as may be made by the
Company with respect to the individual’s employment.


D.           AMENDMENTS.  The Committee will have the power to amend or
terminate this Plan in any manner and at any time, including in a manner adverse
to the rights of the Participants.

 
3

--------------------------------------------------------------------------------

 



E.           NO LIABILITY.  No member of the Board of Directors of the Company
or the Committee or any employee of the Company (each, a “Covered Person”) will
have any liability to any person (including any Participant) for any action
taken or omitted to be taken or any determination made in good faith with
respect to this Plan or any Participant’s participation in it.  Each Covered
Person will be indemnified and held harmless by the Company against and from any
loss, cost, liability, or expense (including attorneys’ fees) that may be
imposed upon or incurred by such Covered Person in connection with or resulting
from any action, suit or proceeding to which such Covered Person may be a party
or in which such Covered Person may be involved by reason of any action taken or
omitted to be taken under this Plan and against and from any and all amounts
paid by such Covered Persons, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person, provided that the
Company will have the right, at its own expense, to assume and defend any such
action, suit or proceeding and, once the Company gives notice of its intent to
assume the defense, the Company will have sole control over such defense with
counsel of the Company’s choice.  The foregoing right of indemnification will
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful misconduct.  The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such persons or hold them harmless.


F.    CLAWBACK OF CERTAIN PAYMENTS.  Any compensation earned or paid pursuant to
this Plan is subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


10. 
GENERAL RULES.



A.           TAX WITHOLDINGS.  As a condition to the payment of any amount under
this Plan or in connection with any other event that gives rise to a federal or
other governmental tax withholding obligation (1) the Company may deduct or
withhold (or cause to be deducted or withheld) from any payment to a Participant
whether or not pursuant to this Plan or (2) the Committee will be entitled to
require that the Participant remit cash to the Company (through payroll
deduction or otherwise),  in each case, in an amount sufficient in the opinion
of the Company to satisfy such withholding obligation.


B.           NO RIGHTS TO OTHER PAYMENTS.  The provisions of this Plan provide
no right or eligibility to a Participant to any other payouts from the Company
under any other alternative plans, arrangements or contracts the Company may
have with any employees or group of employees of the Company.

 
4

--------------------------------------------------------------------------------

 



C.           BENEFICIARY.  For the purpose of the Plan, a beneficiary shall be
either (1) the named beneficiary designated by the Participant under this Plan,
(2) the named beneficiary or beneficiaries designated by the Participant under
the Company’s group life insurance plan, or (3) in the absence of any such
designation, a legal representative of the Participant, duly appointed in the
case of incompetence or death of the Participant.  A Participant may revoke or
change any designation.  To be effective, the designation of a named beneficiary
or beneficiaries, or any change in or revocation of any designation, must be on
a form provided by the Company, signed by the Participant, and filed with the
Company’s Manager of Benefits, prior to the death or disability of such
Participant.  Any such designation, change or revocation shall be ineffective to
invalidate any cash payment made or other action taken by the Company pursuant
to the Plan prior to the receipt of same by the Company.  The determination by
the Company of a beneficiary or beneficiaries, or the identity thereof, or the
rights of same, based on proof by affidavit or other written evidence
satisfactory to the Company shall be conclusive as to the liability of the
Company, and any payment made in accordance therewith shall discharge the
Company of its obligation under the plan for such payment.


D.           SEVERABILITY.  If any of the provisions of this Plan is finally
held to be invalid, illegal or unenforceable (whether in whole or in part), or
inconsistent with the requirements of Internal Revenue Code section 409A, such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided, that if any such provisions is finally held to be
invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.


E.           ENTIRE AGREEMENT.  This Plan contains the entire agreement of the
parties with respect to the subject matter thereof and supersedes all prior
agreements, promises, covenants, arrangements, communications,  representations
and warranties between them, whether written or oral with respect to the subject
matter thereof.


F.           NO THIRD PARTY BENEFICIARIES.  Except as expressly provided
therein, this Plan will not confer on any person other than the Company and the
Participant or the Participant’s beneficiary any rights or remedies
thereunder.  The exculpation and indemnification provisions of Section 9 E will
inure to the benefit of a Covered Person’s estate and beneficiaries and
legatees.


G.           COMPANY’S SUCCESSORS AND ASSIGNS.  The term of this Plan will be
binding upon and inure to the benefit of the Company and its successors and
assigns.

 
5

--------------------------------------------------------------------------------

 



H.           RIGHT TO DISCHARGE.  Nothing contained in this Plan will confer on
any Participant any right to be continued in the employ of the Company or to be
included in any future plans of similar nature.


I.           SECTION 409A.  This Plan will be construed and administered to
preserve the exemption from Section 409A of payments that qualify as short-term
deferrals pursuant to Treas. Reg. §1.409A-1(b)(4).


11. 
DISPUTES.



A.           GOVERNING LAWS.  This Plan will be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
principles of conflict of laws.


B.           JURISDICTION.  The Company and each Participant hereby irrevocably
submit to the exclusive jurisdiction of a state or federal court of appropriate
jurisdiction located in the City of Richmond, the Commonwealth of Virginia over
any suit, action or proceeding arising out of or relating to or concerning this
Plan.  The Company and each Participant acknowledge that the forum designated by
this section has a reasonable relation to this Plan and to such Participant’s
relationship with the Company.


C.           WAIVER.    The Company and each Participant waive, to the fullest
extent permitted by applicable law, any objection that the Company and such
Participant now or hereafter may have to personal jurisdiction or to the laying
of venue of any such suit, action or proceeding in any court referred to in
Section 11B.  The Company and each Participant undertake not to commence any
action, suit or proceeding arising out of or relating to or concerning this Plan
in any forum other than a forum described in Section 11B.


D.           SERVICE OF PROCESS.  Each Participant irrevocably appoints the
Secretary of the Company at 901 E. Byrd Street, Suite 1600, Richmond, Virginia
23219, as his or her agent for service of process in connection with any action,
suit or proceeding arising out of or relating to or concerning this Plan.  The
Secretary will promptly advise the Participant of any such service of process.


E.           CONFIDENTIALITY.  Each Participant must keep confidential any
information concerning any Award made under this Plan and any dispute,
controversy or claim relating to this Plan, except that a Participant may
disclose information concerning a dispute or claim to the court that is
considering such dispute or to such Participant’s legal counsel (provided that
such counsel agrees not to disclose any such information other than as a
necessary to the prosecution or defense of the dispute).

 
6

--------------------------------------------------------------------------------

 





12. 
TERM OF PLAN.



This Plan will continue until suspended or terminated by the Board in its sole
discretion.

 
7

--------------------------------------------------------------------------------

 



Exhibit A-1




JAMES RIVER COAL COMPANY ANNUAL INCENTIVE
2011 Plan Year


 
POSITION/EXECUTIVE
 
AWARD OPPORTUNITY % OF BASE SALARY
 
FINANCIAL PERFORMANCE WEIGHTING
 
SAFETY WEIGHTING
CEO/SOCHA
60%
50%
50%
COO/LANE
CORP VP-ACCOUNTING/HOPKINS
50%
40%
50%
50%
50%
50%
WEBER
30%
50%
50%
                                                                               
                                                       

 
 


 

 
 

--------------------------------------------------------------------------------

 



Exhibit B
JAMES RIVER COAL COMPANY ANNUAL INCENTIVE
AWARD METRICS


 
EBITDA AWARDS MAY BE EARNED ACCORDING TO THIS TABLE
 
ACTUAL EBITDA vs. TARGET
 
AWARD MULTIPLIER
 
<50%
0
 
50% - 74%
50%
 
75% - 84%
75%
 
85% - 99%
85%
 
100%
100%
 
101% - 104%
100%
 
105% - 109%
105%
 
110% - 119%
110%
 
120% - 129%
120%
 
130% - 139%
130%
 
140% - 149%
140%
 
>150%
200%
 
SAFETY AWARDS MAY BE
EARNED ACCORDING TO
THIS TABLE
 
 
 
Notes:
· FINANCIAL GOALS BASED ON DIRECT COST PER TON AND/OR EBITDA
· SAFETY GOALS BASED ON NFDL AVG. (6 months trailing data), LTA & REPORTABLE
ACCIDENTS, AND REGULATORY COMPLIANCE.
· SUPPORT STAFF BASED ON TOTAL JRCC
· MINE MANAGEMENT BASED ON RESPONSIBLE OPERATIONS.
 
SAFETY RESULTS ACTUAL vs TARGET
 
>NFDLA
=NFDLA
<NFDLA
 
AWARD MULTIPLIER
 
                             0%
                           50%
                         100%


